 Case 3:20-cr-03764-JLS Document 53 Filed 08/10/21 PageID.118 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                      Case No. 20cr3764-JLS
11                      Plaintiff,                  PRELIMINARY ORDER OF
12          v.                                      CRIMINAL FORFEITURE
13   WILLIE PARIS WILLIAMS,
14                      Defendant.
15
16         WHEREAS, in the Information in the above-captioned case, the United States
17 sought forfeiture of all right, title and interest in specific properties of Defendant
18 WILLIE PARIS WILLIAMS (“Defendant”), pursuant to 18 U.S.C. § 924(d) and
19 28 U.S.C. § 2461(c), as properties involved in the commission of the violation of 18,
20 U.S.C. § 922(g)(1), Felon in Possession of a Firearm and Ammunition, as charged in
21 the Information; and
22         WHEREAS, on or about May 19, 2021, Defendant pled guilty before U.S.
23 Magistrate Judge Mitchell D. Dembin to the one-count Information, which plea
24 included consents to the forfeiture allegations of the Information, including forfeiture
25 of the following:
26               a. Glock 9mm handgun, serial #BFED154;
27               b. thirty-one 9mm rounds; and
28               c. an extended magazine; and
 Case 3:20-cr-03764-JLS Document 53 Filed 08/10/21 PageID.119 Page 2 of 4




 1         WHEREAS, on June 10, 2021 this Court accepted the guilty plea of
 2 Defendant; and
 3         WHEREAS, by virtue of the facts set forth in the plea agreement, the
 4 United States has established the requisite nexus between the forfeited properties and
 5 the offense; and
 6         WHEREAS, by virtue of said guilty plea, the United States is now entitled to
 7 possession of the above-referenced properties, pursuant to 18 U.S.C. § 924(d),
 8 28 U.S.C. § 2461(c), and Rule 32.2(b) of the Federal Rules of Criminal Procedure;
 9 and
10         WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
11 authority to take custody of the above-referenced properties which were found
12 forfeitable by the Court; and
13         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
14         1.    Based upon the guilty plea of the Defendant, the United States is hereby
15 authorized to take custody and control of the following assets, and all right, title and
16 interest of Defendant WILLIE PARIS WILLIAMS in the following properties are
17 hereby forfeited to the United States for disposition in accordance with the law,
18 subject to the provisions of 21 U.S.C. § 853(n):
19               a. Glock 9mm handgun, serial #BFED154;
20               b. thirty-one 9mm rounds; and
21               c. an extended magazine.
22         2.    The aforementioned forfeited assets are to be held by the United States
23 Drug Enforcement Administration in its secure custody and control.
24         3.    Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized
25 to begin proceedings consistent with any statutory requirements pertaining to
26 ancillary hearings and rights of third parties. The Court shall conduct ancillary
27 proceedings as the Court deems appropriate only upon the receipt of timely third
28 party petitions filed with the Court and served upon the United States. The Court
                                           -2-                        20cr3764
 Case 3:20-cr-03764-JLS Document 53 Filed 08/10/21 PageID.120 Page 3 of 4




 1 may determine any petition without the need for further hearings upon the receipt of
 2 the Government’s response to any petition. The Court may enter an amended order
 3 without further notice to the parties.
 4         4.     Pursuant to the Attorney General’s authority under Section 853(n)(1) of
 5 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
 6 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
 7 the United States forthwith shall publish for thirty (30) consecutive days on the
 8 Government’s forfeiture website, www.forfeiture.gov, notice of this Order, notice of
 9 the United States’ intent to dispose of the properties in such manner as the Attorney
10 General may direct, and notice that any person, other than the Defendant, having or
11 claiming a legal interest in the above-listed forfeited properties must file a petition
12 with the Court within thirty (30) days of the final publication of notice or of receipt of
13 actual notice, whichever is earlier.
14         5.     This notice shall state that the petition shall be for a hearing to
15 adjudicate the validity of the petitioner’s alleged interest in the property, shall be
16 signed by the petitioner under penalty of perjury, and shall set forth the nature and
17 extent of the petitioner’s right, title or interest in the forfeited property and any
18 additional facts supporting the petitioner’s claim and the relief sought.
19         6.     The United States shall also, to the extent practicable, provide direct
20 written notice to any person known to have alleged an interest in the properties that
21 are the subject of the Preliminary Order of Criminal Forfeiture, as a substitute for
22 published notice as to those persons so notified.
23         7.     Upon adjudication of all third-party interests, this Court will enter an
24 Amended Order of Forfeiture pursuant to 21 U.S.C. § 853(n) as to the above-
25 referenced assets, in which all interests will be addressed.
26 //
27 //
28 //
                                               -3-                             20cr3764
 Case 3:20-cr-03764-JLS Document 53 Filed 08/10/21 PageID.121 Page 4 of 4




 1        8.    Pursuant to Rule 32.2(b)(4), this Order of Forfeiture is made final as to
 2 the Defendant at the time of sentencing, which took place on August 9, 2021, and is
 3 part of the sentence and included in the judgment.
 4        IT IS SO ORDERED.
 5 Dated: August 9, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -4-                          20cr3764
